PD-1343-15
                                      NO,


FRANCISCO      ARZATE
           Appellant/Petitioner                            IN    THE   COURT   OF


v.                                                         CRIMINAL      APPEALS

                                                                                      HECBVPD^I
THE    STATE   OF    TEXAS
                                                           of texas, AUSTii£OURTGFCR!TOAP-::i-
           Appellee/Respondent

                    APPELLANT/PETITIONER'S FIRST REQUEST FOR                           NOV 03 2Q15
                    AN    EXTENSION   OF    TIME   TO   FILE    OUT-OF-TIME

                           PETITION   FOR    DISCRETIONARY        REVIEW




      COMES NOW,         Francisco Arzate pro se,          in this request for an

extension of time of 60 days in which to file his out-of-tiJm^^
                                                                           COURT OF CRIMINAL APPEALS
Petition for Discretionary Review.                      And would show the following
                                                                                     my 03 2c;5
in support:

      On Application for Writ of Habeas Corpus Cause No. l^fb^QGS&a, Clerk
in the 232nd District Court of Harris County,                          this Court in a

per curiam opinion delivered October 14,2015, granted Appellant/

Petitioner the opportunity to file an out-of-time petition for

discretionary review of the judgement of the First Court of Appeals

in Cause NO.01-12-01074-CR,                 that affirmed my conviction in Cause

No.l31724701«Pgr The Court ofnCriminal Appeals Writ No.is WR-
83,117-01.

      At this time J.Sidney Crowley has filed an unauthorized PDR

on my behalf.             I did not authorize him to file this!                     I have

already made arrangements to file my PDR pro se.                           Crowley was

found to be ineffective by the Courts.                         Therefore he was never

authorized to file on my behalf.

      Due to the unauthorized filing by Crowley I will need extra

time to file my PDR after his is withdrawn by leave and order of

this    Court.
  WHEREFORE PREMISES CONSIDERED,.' Appellant/Petitioner respectfully

moves this Court to grant an extension of time of Sixty(60) days

from the date the Petition for Discretionary Review is withdrawn

that was filed by J.Sidney Crowley on of about the 15th of October,

2015.




                                                  .ly submitt



                                     F/ancisco Arzate #182176J
                                     foOl S. Emily Dr.
                             CERTIFICATE       OF   SERVICE



      I certify that a true and correct copy of the foregoing request

for   an   extension   of   time   to   file   PDR has   been   forwarded   to   the

Harris County Disctrict Attorney and the State Prosecuting Attorney

Lisa C. McMinn at P.O. Box 12405 Austin,                 TX 78711, using the prison

mailing system first class postage prepaid. On this 29th day of

October     2015.